DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on provisional applications filed on 09/18/2017 at the U.S. Patent and Trademark Office.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonalle et al. (US Patent Application Publication 2006/0000892 A1).
Regarding Claim 1, Bonalle teaches:
A computer-implemented method for use in provisioning a biometric template to a biometric card device, the method comprising (See Bonalle ¶ [0047] - describes a system storing at least biometric information on a card device [0070] - describes a computer-based system for access points for use with smartcards, wherein said smart cards are used for transactions and [0091] - describes the system collecting and storing biometric data as a template format): 
detecting, by a terminal associated with a banking institution, a biometric card device associated with a user (See Bonalle ¶ [0238-0239] - describes a user in contact with an ASR database through a terminal of a financial institution, among other means and entities and [0247-0248] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database);
determining, by the terminal, from the biometric card device, a status of the biometric card device, the status indicative of whether the biometric card device is provisioned with biometric data for the user (See Bonalle ¶ [0231] - describes data being stored on a smart card, wherein said data is used to authenticate an interaction with said smart card, [0239] - describes a user in contact with an ASR database through a terminal, among other means, [0247-0248] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database and [0257-0261] - describes the smartcard with an integrated biometric scanner and a memory storing a registered user biometric sample, wherein a user is authenticated at the time of use of said smartcard with an instant biometric scan of the user at said smartcard and comparing said instant scan to a biometric sample stored in the memory of said smartcard); 
retrieving, by the terminal, from the biometric card device, an identification number associated with the user (See Bonalle ¶ [0242] - describes a user in contact with an ASR database through a terminal, among other means and [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database); 
in response to the status indicating a lack of biometric data provisioned to the biometric card device (See Bonalle ¶ [0231] - describes data being stored on a smart card, wherein said data is updated if changes have been made, [0239] - describes a user in  and [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database): 
capturing, at a biometric reader of the terminal, a biometric of the user (See Bonalle ¶  [0236-0240] - describes a system that uses, at least, banking terminals with biometric readers to capture biometric information from users to authenticate their transactions); 
transmitting, by the terminal, an image of the captured biometric and the identification number to a repository, the repository including a data structure of multiple biometric references associated with multiple identification numbers, thereby permitting the repository to confirm the captured biometric against one of the multiple biometric references specific to the user based on the identification number (See Bonalle ¶  [0046-0047] - describes the system using several types of government issued identification numbers and [0240-0241] - describes the system sending a sample or image of multiple types of captured biometric samples to an authorized sample receiver [ASR] for storage and to become the registered sample of a particular type of biometric for a particular user); 
receiving, at the terminal, from the repository, a confirmation of the captured biometric matching the one of the multiple biometric references specific to the user (See Bonalle ¶ [0244] - describes the system confirming a user’s biometric sample by an ASR when said user attempts to conduct a transaction at a system access point [terminal], wherein said ASR uses biometric data to match a user to financial accounts prior to providing the verified user and account information to said ASR and [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database); and then 
in response to the confirmation from the repository:
converting, by the terminal, the captured biometric to a biometric template; and 
provisioning, by the terminal, the biometric template to a memory of the biometric card device, thereby permitting the user to be biometrically authenticated, via the biometric card device, in connection with performing a transaction using the biometric card device by presenting a biometric to the biometric card device (See Bonalle ¶ [0186] - describes the system using a data management module to convert incoming and outgoing data to appropriate formats as needed, [0244] - describes the system confirming a user’s biometric sample by an ASR when said user attempts to conduct a transaction at a system access point [terminal], wherein said ASR uses biometric data to match a user to financial accounts prior to providing the verified user and account information to said ASR, [0247-0248] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database and [0265-0266] - describes the system comparing an instant biometric sample to a registered biometric sample stored in a database and associating said registered sample to an instant smartcard that is also in communication with said database).
Regarding Claim 2, Bonalle teaches:
The computer-implemented method of claim 1, wherein the identification number includes a government-issued number (See Bonalle ¶ [0046] - describes the system using several types of government issued identification numbers). 
Regarding Claim 3, Bonalle teaches:
The computer-implemented method of claim 1, wherein converting the captured biometric to a biometric template includes converting the captured biometric to a numerical representation of the captured biometric (See Bonalle ¶ [0085] - describes the system converting data into a binary decimal format for easier processing). 


5, Bonalle teaches:
The computer-implemented method of claim 1, further comprising:
retrieving, by the repository, the one of the multiple biometric references specific to the user based on the identification number and comparing the captured biometric, received form the terminal, against the retrieved one of the multiple biometric references (See Bonalle ¶ [0239] - describes a user in contact with an ASR database through a terminal, among other means, [0240-0241] - describes the system sending a sample or image of multiple types of captured biometric samples to an authorized sample receiver [ASR] for storage and to become the registered sample of a particular type of biometric for a particular user and [0247-0250] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database, as well as, said biometric samples being associated with a personal identification number [PIN]); and
transmitting, by the repository, to the terminal, the confirmation based on the captured biometric matching the one of the multiple biometric references specific to the user (See Bonalle ¶ [0247-0250] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database, as well as, said biometric samples being associated with a personal identification number [PIN]).
Regarding Claim 6, Bonalle teaches:
The computer-implemented method of claim 5, further comprising transmitting, by the repository, the captured biometric matching the one of the multiple biometric references associated with the user to the terminal (See Bonalle ¶ [0244] - describes the system confirming a user’s biometric sample by an ASR database when said user attempts to conduct a transaction at a system access point [terminal]). 

7, Bonalle teaches:
The computer-implemented method of claim 1, wherein the biometric device is linked to a payment account issued by the banking institution (See Bonalle ¶ [0243-0244] - describes the system associating a user’s biometric sample [template] with various types of payment accounts). 
Regarding Claim 8, Bonalle teaches:
A system for use in provisioning a biometric template to a biometric card device, the system comprising: 
a terminal associated with a banking institution, the terminal having a biometric reader and configured to (See Bonalle ¶ [0236-0240] - describes a system that uses, at least, banking terminals with biometric readers to capture biometric information from users to authenticate their transactions):
detect a biometric card device (See Bonalle ¶ [0238-0239] - describes a user in contact with an ASR database through a terminal of a financial institution, among other means and entities and [0247-0248] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database);
determine, from the biometric card device, a status of the biometric card device, the status indicative of whether the biometric card device is provisioned with biometric data for a user associated with the biometric card device (See Bonalle ¶ [0231] - describes data being stored on a smart card, wherein said data is used to authenticate an interaction with said smart card, [0239] - describes a user in contact with an ASR database through a terminal, among other means, [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database and [0257-0261] - describes the smartcard with an integrated biometric scanner and a memory storing a registered user ), the biometric card device linked to an account issued by the banking institution (See Bonalle ¶ [0244] - describes the system confirming a user’s biometric sample by an ASR when said user attempts to conduct a transaction at a system access point [terminal], wherein said ASR uses biometric data to match a user to financial accounts prior to providing the verified user and account information to said ASR and [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database); 
receive an identification number specific to the user from the biometric card device (See Bonalle ¶ [0242] - describes a user in contact with an ASR database through a terminal, among other means and [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database); 
in response to the status indicating a lack of biometric data provisioned to the biometric card device (See Bonalle ¶ [0231] - describes data being stored on a smart card, wherein said data is updated if changes have been made, [0239] - describes a user in contact with an ASR database through a terminal, among other means and [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database):
capture, via the biometric reader, a biometric of the user (See Bonalle ¶ [0236-0240] - describes a system that uses, at least, banking terminals with biometric readers to capture biometric information from users to authenticate their transactions and [0243-0244] - describes the system associating a user’s biometric sample [template] with various types of payment accounts); and
transmit an image of the captured biometric and the identification number specific to the user to a repository for confirming the captured biometric against a biometric reference identified at the repository based on the identification number (See Bonalle ¶ [0240-0241] - describes the system sending a sample or image of multiple types of captured biometric samples to an authorized sample receiver [ASR] for storage and to become the registered sample of a particular type of biometric for a particular user and [0247-0250] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database, as well as, said biometric samples being associated with a personal identification number [PIN]); and
in response to a confirmation of the captured biometric from the repository:
convert the captured biometric to a biometric template (See Bonalle ¶ [0240-0242] - describes the system sending a sample or image of multiple types of captured biometric samples to an authorized sample receiver [ASR] for storage and to become the registered sample of a particular type of biometric for a particular user, which can happen at any stage of the sample registration process, before or after the biometric data is provided to a biometric device); and
provision the biometric template to a memory of the biometric card device associated with the user, thereby permitting the user to be authenticated at the biometric card device in connection with one or more transactions to be funded by the account linked to the biometric card device (See Bonalle ¶ [0186] - describes the system using a data management module to convert incoming and outgoing data to appropriate formats as needed, [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database and [0265-0266] - describes the system comparing an instant biometric sample to a registered biometric sample stored in a database and associating said ). 
Regarding Claim 9, Bonalle teaches:
The system of claim 8, further comprising the biometric card device including a second biometric reader; the biometric card device configured to:
store the biometric template in the memory of the biometric card device upon receipt of the biometric template from the terminal; 
capture an authentication biometric of the user, at the second biometric reader; and authenticate the user, based on the captured authentication biometric and the stored biometric template, in connection with the one or more transactions (See Bonalle ¶ [0236-0240] - describes a system that uses, at least, banking terminals with biometric readers to capture biometric information from users to authenticate their transactions, [0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database and [0252-0257] - describes the system using two different types of biometrics [fingerprints and facial recognition] to authenticate a card user). 
Regarding Claim 10, Bonalle teaches:
The system of claim 9, wherein the biometric of the user includes a fingerprint (See Bonalle ¶ [0252-0257] - describes the system using a smartcard with security functions including two different types of biometrics [fingerprints and facial recognition] to authenticate a card user). 
Regarding Claim 12, Bonalle teaches:
The system of claim 8, wherein the biometric template includes a numerical representation of the captured biometric, different from the image of the captured biometric (See Bonalle ¶ [0085] - describes the system converting data into a binary decimal format for easier processing). 
13, Bonalle teaches:
A computer-implemented method for use in confirming biometric authentication of a user in connection with a transaction to a payment account issued to the user, the method comprising (See Bonalle ¶ [0070] - describes a computer-based system for access points for use with smartcards, wherein said smart cards are used for transactions, [0091] - describes the system collecting and storing biometric data as a template format and [0243-0244] - describes the system associating a user’s biometric sample [template] with various types of payment accounts): 
capturing, at a biometric reader of a card device, a biometric of a user, the card device issued to the user, associated with a payment account issued by a banking institution, and provisioned with a biometric template of the user (See Bonalle ¶ [0243-0244] - describes the system associating a user’s biometric sample [template] with various types of payment accounts and [0252-0257] - describes the system using a smartcard with security functions including two different types of biometrics [fingerprints and facial recognition] to authenticate a card user); 
comparing, by the card device, the captured biometric to the biometric template included in the card device (See Bonalle ¶ [0265-0266] - describes the system comparing an instant biometric sample to a registered biometric sample stored in a database and associating said registered sample to an instant smartcard that is also in communication with said database); and 
in response to a match between the captured biometric and the biometric template, retrieving, by the card device, from a memory of the card device, at least a portion of a government ID number associated with the user (See Bonalle ¶ [0043-0046] - describes the electrically-erasable and programmable read only memory [EEPROM] memory of a smartcard that stores a multitude of identification information to uniquely identify a user/ cardholder such as a passport number, driver’s license number and social security , [0050] - describes the system retrieving data stored in the EEPROM and [0257-0261] - describes the smartcard with an integrated biometric scanner and a memory storing a registered user biometric sample, wherein a user is authenticated at the time of use of said smartcard with an instant biometric scan of the user at said smartcard and comparing said instant scan to a biometric sample stored in the memory of said smartcard); and 
transmitting, by the card device, the at least a portion of the government ID number to a point-of-sale (POS) terminal in communication with the card device in connection with a transaction involving the payment account, thereby permitting the POS terminal to include23 Attorney Docket No. 16754-000359-US the at least a portion of the government ID number in an authorization request for the transaction as an indicator of biometric authentication of the user in connection with the transaction (See Bonalle ¶ [0046-0047] - describes the system using several types of government issued identification numbers as types of authentication included in a smartcard identifier, [0070] - describes a computer-based system for access points for use with smartcards, wherein said smart cards are used for transactions at point of sale terminals, [0085] - shows numerous data points used to identify a user of a smart card when said smart card is read by a card reader for process by a terminal [POS], wherein one of said data points is a social security number, which is a known government ID number, [0244-0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database and [0325] - describes the smartcard providing a transaction authorization signal to an access point [POS terminal] once a user of the smartcard has been authenticated).
Regarding Claim 14, Bonalle teaches:
The computer-implement method of claim 13, wherein the memory of the card device includes an EMV chip of the card device (See Bonalle ¶ [0042-0043] - describes the and [0062] - describes the payment application of said chip card as being EMV compliant). 
Regarding Claim 16, Bonalle teaches:
The computer-implemented method of claim 13, further comprising: 
receiving, by the POS terminal, the at least a portion of the government ID number; 
compiling, by the POS terminal, an authorization request for the transaction, the authorization request including the at least a portion of the government ID number; and 
transmitting, by the POS terminal, the authorization request toward the banking institution associated with the payment account, thereby permitting the banking institution to understand the at least a portion of the government ID number in the authorization request as the indicator of biometric authentication of the user in connection with the transaction (See Bonalle ¶ [0046] - describes the system using several types of government issued identification numbers as types of authentication, [0070] - describes a computer-based system for access points for use with smartcards, wherein said smart cards are used for transactions at point of sale terminals, [0238-0239] - describes a system that uses government as part of the transaction authorization process and [0244-0247] - describes the system asking the user to provide an instant biometric sample to confirm with biometric samples [templates] stored on a smartcard or an ASR database). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bonalle et al. (US Patent Application Publication 2006/0000892 A1) as applied to claim 13 and in view of Wane (US Patent Application Publication 2019/0230496 A1).
Regarding Claim 15, Bonalle teaches:
The computer-implement method of claim 13, wherein the biometric template includes a fingerprint template (See Bonalle ¶ [0091] - describes the system collecting and storing biometric data, such as fingerprints, in a template format); 
Bonalle does not explicitly teach:
and wherein the at least a portion of the government ID number includes an Aadhaar number.  This is taught by Wane (See ¶ [0108] - describes a system for capturing biometrics in addition to the provision of a government ID, including an Aadhaar number, if such a system were to be deployed in India).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an Aadhaar number as possible identification credential when government identification credentials are required as it is a known government credential in India, thereby ensuring compatibility of a system in a very large marketplace and increasing the opportunity of said system to capture market share.  

Response to Remarks
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
1-14 and 16, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant asserts that Bonalle does not disclose: “determining, by a terminal associated with a banking institution, from a biometric card device, a status of a biometric card device [associated with a user], where the status is indicative of whether the biometric device is provisioned with biometric data” or “in response to the status indicating a lack of biometric data provisioned to the biometric device”.  However, the added citations of Bonalle show a system including a smartcard device for use at access points including terminals of financial institutions, wherein said smartcard includes a biometric scanner and a memory for collecting and storing biometric samples.  Further, said smartcard can detect fake biometric samples from authentic samples as well as update said memory of said smartcard with new or alternative biometric samples as needed.  Wherein, the need for an additional or updated biometric sample is determined based on the status (presence) or condition (number of samples required) of the biometric samples currently stored in the memory of said smartcard. 
Applicant further asserts that Bonalle does not disclose: “in response to a match, 
transmitting, by the card device, at least a portion of a government ID number associated with the user included in the card device to a point-of-sale (POS) terminal in communication with the card device in connection with a transaction involving the payment account”.  However, the added citations of Bonalle show the smartcard using multiple user identifiers including several types of government identification along with biometric samples of said user as methods of authenticating a user for a transaction, wherein said smartcard transmits a transaction approval signal to a POS terminal when said user has been authenticated by said smartcard for an instant use/ transaction.  Bonalle teaches, a user’s social security number (among other identifying information for said user) being used when said user’s smartcard is read by a card reader of a terminal (POS) to verify the identification of said user.  The applicant is reminded that the citation of Bonalle needs to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103. Applicant asserts the use of Wane in claim 15 is improper because of the dependency of claim 15 to amended independent claim 13.  However, as described above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Wane in the invention of Bonalle, as a whole.  Specifically, Bonalle comprises a user authentication system comprising at least biometrics and government ID numbers associated with said user account tied to a card device.  Wane comprises a system for securing a card device using at least government ID numbers, including Aadhaar numbers if said system were to be deployed in India.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Bonalle and Wane needs to be considered as a whole, not just the sections cited by the examiner.  






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/16/2022